DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pg. 10, filed 6/2/2021, with respect to the summary of the Office Action and the Status of the Claims are hereby acknowledged.
Applicant’s arguments, see pg. 10, filed 6/2/2021, with respect to the interview on May 28, 2021 are hereby acknowledged.
Applicant’s arguments, see pg. 10-11, filed 6/2/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. Therefore, a new grounds of rejection will be provided in order to address the new limitations in the obviousness rejection. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and in further view of Ashbacher; Andrew US 20180035175 A1 (hereafter Ashbacher).
Regarding claim 1, “a method comprising: identifying an upcoming content-modification opportunity on a channel; responsive to identifying the upcoming content-modification opportunity on the channel, (i) identifying a first content-presentation device based on the first content-presentation device being tuned to the channel and having a first characteristic, and (ii) identifying a second content-presentation device based on the second content-presentation device being tuned to the channel and having a second characteristic that is different from the first characteristic” Gordon teaches (Abstract – method and system for presenting additional content at media system; paragraph 0110 customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon teaches (para 0105 – customer premise device 108 sends a request indicating selection of a first television channel corresponds to tuning information from a customer premise device indicating a broadcast channel to which the customer premise device is tuned; para 0110 - customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also  para 0069 – customer premise device element 108 comprises a unique identifier information that is used to uniquely identify the customer premise device element 108 to the control device element 110 wherein element 110, 102, and 106 may be combined as one element such that Gordon teaches the customer premise device 108 provides information identifying the customer premise device to a control device comprising elements 102, 106 and 110.  Gordon teaches the replacement of a sequence of media content includes replacing a portion of a sequence of media content (e.g., replacing a single embedded interstitial advertisement in a television show) and wherein replacement content is sent via Internet and Gordon See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174.
Regarding “responsive to (i) identifying the upcoming content-modification opportunity on the channel and (ii) identifying the first content-presentation device being tuned to the channel and having the first characteristic, causing first supplemental content to be transmitted to the identified first content-presentation device, to facilitate the identified first content-presentation device performing a first content-modification operation related to the upcoming content-modification opportunity on the channel; wherein causing the first supplemental content to be transmitted to the identified first content-presentation device occurs before or without being in response to receiving a request for supplemental content from the identified first content-presentation device; and responsive to receiving a request for supplemental content from the identified second content-presentation device, causing second supplemental content to be transmitted to the identified second content-presentation device, to facilitate the identified second content-presentation device performing a second content-modification operation related to the upcoming content-modification opportunity on the channel” Gordon teaches para 175, 226-231 – determining media system characteristics for particular display devices (e.g., zip code) and wherein this characteristics information would be used to select an advertisement that tailor supplemental content and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Gordon [0110] teaching “It should be noted that the media device does not request particular replacement media content. Rather, the media device merely reports a particular set of control data to the Content Replacement System 110, and the Content Replacement System 110 uses the communication from the media device (including one or more of a unique identifier of the media device, and the control data) along with, in some embodiments, additional data stored at the Content Replacement System 110 to determine the best replacement media content. In this way the Content Replacement System 110 can make a sophisticated decision as to what replacement media content is the most suitable for the particular end-user for the particular content replacement opportunity. Moreover, the Media System 108 is not required to do any processing other than extracting the control data and sending it to the Content Replacement System 110.” With respect to “responsive to (i) identifying the upcoming content-modification opportunity on the channel” Gordon teaches that each display device identifies metadata in the stream to identify points where supplemental content is to be inserted.  Although, a person of ordinary skill in the art would reasonably infer that content substitution is determined by an upstream device in advance of the presentation of a particular advertisement based on the teachings of Gordon, and suggests replacement content is transmitted to the display device prior to being displayed because Gordon paras 191-196 and 226-231 and discloses that the information includes an identifier that identifies additional content to be provided to a viewer at a display device. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon’s invention for identifying content replacement opportunities in real-time while a viewer watches a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices by further incorporating known elements of Ashbacher’s invention which also recognizes the user of recognizing fingerprints in broadcast content as in Gordon to provide tailored supplemental content and wherein Ashbacher further teaches incorporating a server for identifying content to be displayed by an electronic device in advance of in order to query databases in real-time to identify supplemental content to be displayed with the broadcast content and provided tailored content to each viewer device. 
Regarding claim 3, “wherein identifying the upcoming content-modification opportunity on the channel comprises: accessing in-band message data from content being transmitted by a content-distribution system on the channel; and using the accessed in-band message data to identify the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon para 0132-0135 further teaches the control data is concurrently 
Regarding claim 4, “wherein having the first characteristic comprises being associated with a download speed that is less than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon wherein Gordon teaches distinguishing between dial-up and broadband wherein para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured (e.g., compressed at a different bit rate) for transmission across a communication network (e.g., 104-C) with different network characteristics (e.g., lower or higher bandwidth). As one example, Content A (version 1) 441-A1 is compressed at a low bit rate for transmission 
Regarding claim 5, “wherein having the second characteristic comprises being associated with a download speed that is greater than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon teaches distinguishing between dial-up and broadband wherein para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured (e.g., compressed at a different bit rate) for transmission across a communication network (e.g., 104-C) 
Regarding claim 6, “wherein having the first characteristic comprises being associated with a content-transmission delay that is less than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-5 Gordon teaches taking communication delay into consideration (para 101) and distinguishing between dial-up and broadband wherein para 172 of Gordon also teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured 
Regarding claim 7, “wherein having the second characteristic comprises being associated with a content-transmission delay that is greater than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-6 wherein Gordon teaches taking communication delay and network latency into consideration (para 101, 153, 158, 197, 200, 205, 212, 243) and distinguishing between dial-up and broadband wherein para 172 of Gordon also teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with 
   Regarding claim 8, “wherein having the first characteristic comprises being associated with a first predefined end-user demographic attribute” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-7 wherein Gordon teaches para 115 A request for replacement media content may also include parameters that enable the Content Replacement System 110 to select advertisements that target the viewer based on the viewer demographic. See also Ashbacher para 37 teaching utilizing demographic data.
   Regarding claim 9, “wherein having the second characteristic comprises being associated with a second predefined end-user demographic attribute” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-8 wherein Gordon teaches para 115-116 - a request for replacement media content may also include parameters that enable the Content Replacement System 110 to select advertisements that target the viewer based on the viewer demographic, psychographic or behavioral information. These parameters enable the Content Replacement System 110 to select advertisements that best match the interests of the viewer based on the viewer's demographic information. A person of ordinary skill in the art would have reasonably inferred that viewers with different targeted demographics receive different replacement content as the replacement content is performed on a granular level.  See also Ashbacher para 37 teaching utilizing demographic data.

   Regarding claim 10, “wherein identifying the first content-presentation device based on the first content-presentation device being tuned to the channel and having the first characteristic comprises identifying a first set of content-presentation devices comprising multiple content-presentation devices” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-9 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher Fig. 1 and para 23-43 user location 112 comprises a group of viewer devices at a particular location. 
Regarding claim 11, “wherein identifying the second content-presentation device based on the second content-presentation device being tuned to the channel and having the second characteristic comprises identifying a second set of content-presentation devices comprising multiple content-presentation devices” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-9 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in 
   Regarding claim 12, “further comprising transmitting to the identified first content-presentation device reference fingerprint data to further facilitate the identified first content-presentation device performing the first content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-11 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher teaches para 24-28 a server for identifying information indicating media content that the electronic device is going to display or is currently displaying in response to the content manager 122 receiving the message, the content manager 122 can query or search the database 123 for available content overlays for the media content. The content manager 122 
   Regarding claim 13, “further comprising transmitting to the identified second content-presentation device reference fingerprint data to further facilitate the identified second content-presentation device performing the second content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-12 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher teaches para 24-28 a server for identifying information indicating media content that the electronic device is going to display or is currently displaying in response to the content manager 122 receiving the message, the content manager 122 can query or search the database 123 for available content overlays for the media content. The content manager 122 filters the content overlays using the device information for the electronic device 118 or 120. The content manager 122 can send a content overlay, via the ACR system 124 or 126, to the electronic device 118 or 120.).
   Regarding claim 14 “further comprising: responsive to identifying the upcoming content-modification opportunity on the channel, (i) identifying a first group of multiple content-presentation devices, wherein the identifying is based on the content-presentation devices in the first group being tuned to the channel and having a first characteristic, and (ii) identifying a second group of multiple content-presentation devices, wherein the identifying is based on the content-presentation devices in the second group being tuned to the channel and having a second characteristic that is different from the first characteristic; for each content-presentation device in the identified first group, before or without receiving a respective request for supplemental content from that content-presentation device, causing respective supplemental content to be transmitted to that content-presentation device, to facilitate that content-presentation device performing a respective content-modification operation related to the upcoming content-modification opportunity on the channel; and for each content-presentation device in the identified second group, responsive to receiving a respective request for supplemental content from that content-presentation device, causing respective supplemental content to be transmitted to that content-presentation device, to facilitate that content-presentation device performing a respective content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon teaches (para 0105 – customer premise device 108 sends a request indicating selection of a first television channel corresponds to tuning information from a customer premise device indicating a broadcast channel to which the customer premise device is tuned; para 0110 - customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data 
Whereas Gordon clearly recognizes a known problem transmitting different content using different methods based on a receiving devices’ capabilities (para 82-85, 113), Gordon does not specify that an independent server identifies upcoming content-modification without the message from the viewer device. Although, a person of ordinary skill in the art would reasonably infer that content substitution is determined by an upstream device based on the teachings of Gordon, and suggests replacement content is the provided to the viewer device because Gordon’s teachings in the rejection of claim 1 disclose providing supplemental content at particular insertion points of the broadcast content. 

	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon’s invention for identifying content replacement opportunities in real-time while viewers in particular regions or similarly situated groups watch a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices as a group, which have been preloaded or delivered in real-time by further incorporating known elements of Ashbacher’s invention for determining which client media devices are related to a particular characteristic (e.g., geography or demographics) to present substitute/replacement content in real-time and to each independent viewer device and allow advertisers to reach very specific viewers. 
   Regarding the system claims 15-19 the claims are grouped and rejected with the method claims 1, 3-14 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-14 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 
   Regarding the non-transitory computer readable media claim 20, the claim is grouped and rejected with the method claims 1, 3-14 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-14 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

   Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and in further view of and in further view of Ashbacher; Andrew  US 20180035175 A1 (hereafter Ashbacher) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan).
   Regarding claim 2, whereas Gordon discloses using extracted data to identify content, Gordon and Bohn are silent with respect to “wherein identifying the upcoming content-modification opportunity on the channel comprises: accessing broadcast schedule data associated with the channel; and using the accessed broadcast schedule data to identify the upcoming content-modification opportunity on the channel.” See Ashbacher para 76 utilizing schedule data for content feed in parallel with indexing the media content. The motivation to modify Gordon and Ashbacher is further evidenced in McMillan teaches (para 57 - used in combination with a schedule of media to match a media source and time to the schedule (which includes a mapping of media sources and times to media and/or media identifiers) to determine a corresponding media identifier.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon and Ashbacher for identifying content replacement opportunities in real-time while a viewer watches a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices, which have been preloaded or delivered in real-time by further incorporating known elements of McMillan’s invention for concurrently monitoring watermarks/signatures to identify media content identifiers to identify placement of commercials and . 

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFONSO CASTRO/Primary Examiner, Art Unit 2421